By the Court.

—We think the defts. have a right to impeach the character of the witness who proved this deed. That probate is an ex parte proceeding. The doctrine contended for by plff. would lead to the worst of consequences. A felon convict, or insane man might go before the prothonotary and prove a deed which though forged, might not be invalidated unless you could attack the witness’ character.
In the progress of the cause Mr. Bayard submitted to a nonsuit; and Vandyke was arrested during the term and imprisoned on a charge of forgery.